     Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 1 of 42




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


ANTONIO C.,

     Plaintiff,

v.                                         CIVIL ACTION FILE

                                           NO. 1:19-cv-04694-AJB
ANDREW SAUL, Commissioner,
Social Security Administration,1

     Defendant.


                            ORDER AND OPINION2

        Plaintiff Antonio C. brought this action pursuant to §§ 202(d) and 1631(c)

of the Social Security Act, 42 U.S.C. §§ 402(d) and 1383(c)(3), to obtain judicial

review of the final decision of the Commissioner of the Social Security




        1
             On June 17, 2019, Andrew Saul was sworn in as the Commissioner of
the Social Security Administration. Under the Federal Rules of Civil Procedure,
Saul “is automatically substituted as a party.” Fed. R. Civ. P. 25(d). The Clerk is
hereby DIRECTED to amend the case style to reflect the substitution.
        2
              The parties have consented to the exercise of jurisdiction by the
undersigned pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure. (See Dkt. Entries dated 1/13/2020). Therefore, this Order
constitutes a final Order of the Court.
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 2 of 42




Administration (“the Commissioner”) denying his application for children’s social

security disability insurance benefits based on the record of a deceased number

holder (“CDB-R”) and supplemental security income benefits (“SSI”) under the

Social Security Act.3 For the reasons set forth below, the Court AFFIRMS the

final decision of the Commissioner.



      3
               Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.,
provides for SSI benefits for the disabled. Title II of the Social Security Act
provides for federal Disability Insurance Benefits (“DIB”). 42 U.S.C. § 401 et seq.
Title II also provides for CDB benefits. 42 U.S.C. § 402(d)(1). In order to qualify
for CDB benefits, a claimant must (1) file an application, (2) be dependent on an
insured parent who is entitled to old-age or disability benefits or has died, (3) be
unmarried, and (4) at the time of filing be under the age of eighteen, be a full-time
primary- or secondary-school student under the age of nineteen, or be age nineteen
or older and have a disability that began before the claimant turned twenty-two
years old. 42 U.S.C. § 402(d)(1); 20 C.F.R. § 404.350(a).
       Unlike DIB claims, SSI claims are not tied to the attainment of a particular
period of insurance eligibility. Baxter v. Schweiker, 538 F. Supp. 343, 350
(N.D. Ga. 1982). Otherwise, the relevant law and regulations governing the
determination of disability under a claim for DIB are nearly identical to those
governing the determination under a claim for SSI. Wind v. Barnhart,
133 Fed. Appx. 684, 690 n.4 (11th Cir. June 2, 2005) (citing McDaniel v. Bowen,
800 F.2d 1026, 1031 n.4 (11th Cir. 1986)). The Commissioner also evaluates a
CDB claim under the same standards and definition of disability, except that the
claimant must show that his or her disability began before age twenty-two.
42 U.S.C. §§ 402(d)(1), 423(d). Thus, in general, the legal standards to be applied
are the same regardless of whether a claimant seeks DIB, SSI, or CDB benefits,
although different statutes and regulations apply to each type of claim. Therefore,
regardless of whether the Court cites to cases, statutes, or regulations pertaining to
DIB, SSI, or CDB claims, they are equally applicable to Plaintiff’s SSI and CDB-R
claims.
                                        2
     Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 3 of 42




I.      PROCEDURAL HISTORY

        Plaintiff’s applications for benefits allege disability commencing in

December 2016 upon his eighteenth birthday. [Record (hereinafter “R”) 241-48].

Plaintiff’s   applications    were   denied     initially   and   on   reconsideration.

[R101-27, 132-35]. Plaintiff then requested a hearing before an Administrative

Law Judge (“ALJ”).           [R136-37].       An evidentiary hearing was held on

August 28, 2018, [R44-79], and a supplemental hearing to take Plaintiff’s mother’s

testimony was held on October 3, 2018, [R80-99]. The ALJ issued a decision on

January 2, 2019, denying Plaintiff’s application on the ground that he had not been

under a “disability” at any time from the alleged onset date through the date of the

decision. [R7-38]. Plaintiff sought review by the Appeals Council, and the

Appeals Council denied Plaintiff’s request for review on September 4, 2019,

making the ALJ’s decision the final decision of the Commissioner. [R1-6].

        Plaintiff then filed his action in this Court on October 21, 2019, seeking

review of the Commissioner’s decision. [Doc. 1]. The answer and transcript were

filed on March 2, 2020. [Docs. 8, 9]. On May 4, 2020, Plaintiff filed a brief in

support of his petition for review of the Commissioner’s decision, [Doc. 15]; on

May 28, 2020, the Commissioner filed a response in support of the decision,

[Doc. 19]; and on June 11, 2020, Plaintiff filed a brief in support of his petition for

                                          3
      Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 4 of 42




review of the Commissioner’s decision, [Doc. 20]. The matter is now before the

Court upon the administrative record, the parties’ pleadings, and the parties’ briefs,4

and it is accordingly ripe for review pursuant to 42 U.S.C. §§ 402(d) and 1383(c)(3).

II.      STANDARD FOR DETERMINING DISABILITY

         An individual is considered disabled for purposes of disability benefits if he

is unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The impairment

or impairments must result from anatomical, psychological, or physiological

abnormalities which are demonstrable by medically accepted clinical or laboratory

diagnostic techniques and must be of such severity that the claimant is not only

unable to do previous work but cannot, considering age, education, and work

experience, engage in any other kind of substantial gainful work that exists in the

national economy. 42 U.S.C. §§ 423(d)(2)-(3), 1382c(a)(3)(B), (D).

         The burden of proof in a Social Security disability case is divided between

the claimant and the Commissioner. The claimant bears the primary burden of




         4
               Neither party requested oral argument. (See Dkt.).
                                          4
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 5 of 42




establishing the existence of a “disability” and therefore entitlement to disability

benefits.   20 C.F.R. §§ 404.1512(a), 416.912(a).       The Commissioner uses a

five-step sequential process to determine whether the claimant has met the burden

of proving disability. 20 C.F.R. §§ 404.1520(a), 416.920(a); Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999), superseded by Social Security Ruling (“SSR”) 00-4p,

2000 WL 1898704 (Dec. 4, 2000),5 on other grounds as stated in Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1360-61 (11th Cir. 2018). The claimant must

prove at step one that he is not undertaking substantial gainful activity.

20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the claimant must



      5
               Social Security Rulings are published under the authority of the
Commissioner of Social Security and are binding on all components of the
administrative process. Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990),
superseded by statute on other grounds as stated in Colon v. Apfel,
133 F. Supp. 2d 330, 338-39 (S.D.N.Y. 2001); Tauber v. Barnhart,
438 F. Supp. 2d 1366, 1377 n.6 (N.D. Ga. 2006) (Story, J.) (citing
20 C.F.R. § 402.35(b)(1)). Although SSRs do not have the force of law, they are
entitled to deference so long as they are consistent with the Social Security Act and
regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n.6 (9th Cir. 2007);
Salamalekis v. Comm’r of Soc. Sec., 221 F.3d 828, 832 (6th Cir. 2000) (“If a Social
Security Ruling presents a reasonable construction of an ambiguous provision of
the Act or the agency’s regulations, we usually defer to the SSR.”); Minnesota v.
Apfel, 151 F.3d 742, 748 (8th Cir. 1998) (“Social Security Rulings, although entitled
to deference, are not binding or conclusive.”); Pass v. Chater, 65 F.3d 1200, 1204
n.3 (4th Cir. 1995); Gordon v. Shalala, 55 F.3d 101, 105 (2d Cir. 1995); Andrade v.
Sec’y of Health and Human Servs., 985 F.2d 1045, 1051 (10th Cir. 1993).
                                       5
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 6 of 42




prove that he is suffering from a severe impairment or combination of impairments

that significantly limits his ability to perform basic work-related activities.

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). At step three, if the impairment

meets one of the listed impairments in Appendix 1 to Subpart P of Part 404 (Listing

of Impairments), the claimant will be considered disabled without consideration of

age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). At step four, if the claimant is unable to prove the existence of

a listed impairment, he must prove that his impairment prevents performance of

past relevant work.    20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).        At

step five, the regulations direct the Commissioner to consider the claimant’s

residual functional capacity (“RFC”), age, education, and past work experience to

determine whether the claimant can perform other work besides past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).        The Commissioner must

produce evidence that there is other work available in the national economy that

the claimant has the capacity to perform. Doughty, 245 F.3d at 1278 n.2. To be

considered disabled, the claimant must prove an inability to perform the jobs that

the Commissioner lists. Id.

      If at any step in the sequence a claimant can be found disabled or not disabled,

the    sequential     evaluation     ceases     and     further    inquiry     ends.

                                       6
   Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 7 of 42




20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Despite the shifting of burdens at step

five, the overall burden rests on the claimant to prove that he is unable to engage

in any substantial gainful activity that exists in the national economy. Doughty,

245 F.3d at 1278 n.2; Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983),

superseded by statute on other grounds by 42 U.S.C. § 423(d)(5), as recognized in

Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

III.   SCOPE OF JUDICIAL REVIEW

       A limited scope of judicial review applies to a denial of Social Security

benefits by the Commissioner. Judicial review of the administrative decision

addresses three questions: (1) whether the proper legal standards were applied;

(2) whether there was substantial evidence to support the findings of fact; and

(3) whether the findings of fact resolved the crucial issues. Washington v. Astrue,

558 F. Supp. 2d 1287, 1296 (N.D. Ga. 2008); Fields v. Harris, 498 F. Supp. 478,

488 (N.D. Ga. 1980). This Court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner. Dyer v. Barnhart,

395 F.3d 1206, 1210 (11th Cir. 2005).       If substantial evidence supports the

Commissioner’s factual findings and the Commissioner applies the proper legal

standards, the Commissioner’s findings are conclusive.         Lewis v. Callahan,

125 F.3d 1436, 1439-40 (11th Cir. 1997); Barnes v. Sullivan, 932 F.2d 1356, 1358

                                       7
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 8 of 42




(11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Walker

v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (per curiam); Hillsman v. Bowen,

804 F.2d 1179, 1180 (11th Cir. 1986) (per curiam); Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983).

      “Substantial evidence” means “more than a scintilla, but less than a

preponderance.” Bloodsworth, 703 F.2d at 1239. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion, and it must

be enough to justify a refusal to direct a verdict were the case before a jury.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180;

Bloodsworth, 703 F.2d at 1239. “In determining whether substantial evidence

exists, [the Court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (per curiam). Even where there is

substantial evidence to the contrary of the ALJ’s findings, the ALJ decision will

not be overturned where “there is substantially supportive evidence” of the ALJ’s

decision. Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). In contrast,

review of the ALJ’s application of legal principles is plenary. Foote v. Chater,

67 F.3d 1553, 1558 (11th Cir. 1995); Walker, 826 F.2d at 999.



                                        8
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 9 of 42




IV.   STATEMENT OF FACTS6

          A. Background

      Plaintiff was exposed to cocaine while in utero and was adopted after being

removed from the home of his biological parents because of their drug use. 7

[R358-59]. Plaintiff applied for SSI and for CDB-R benefits on his deceased

father’s work record after his survivor’s benefits ran out on his eighteenth birthday.

[R10]. He has a ninth-grade education and no past relevant work. [R75, 279]. He

alleges disability due to autism spectrum disorder8 and social pragmatic disorder.9

[R50, 278].


      6
             In general, the records referenced in this section are limited to those
deemed by the parties to be relevant to this appeal. [See Docs. 15, 19, 20; see also
Doc. 10 (Sched. Ord.) at 4 (“The issues before the Court are limited to the issues
properly raised in the briefs.”)].
      7
             Throughout this Order, the Court will refer to Plaintiff’s biological
parents as such and will refer to his adoptive parents simply as his mother and father.
      8
             Autism spectrum disorder, also known as pervasive developmental
disorder, is a neurological and developmental disorder that begins in early
childhood and lasts throughout a person’s life. It affects how a person acts and
interacts with others, communicates, and learns, and people who have it can have
a range of symptoms.             MedlinePlus, Autism Spectrum Disorder,
https://medlineplus.gov/autismspectrumdisorder.html (last visited 3/232021).
      9
            According to the fifth edition of the Diagnostic and Statistical Manual
of Mental Disorders (“DSM-5”), social, or “pragmatic,” communication disorder
is “characterized by a persistent difficulty with verbal and nonverbal
communication that cannot be explained by low cognitive ability.” Am. Psych.
Ass’n,    Soc.     (Pragmatic)       Commc’n         Disorder,     available     at
                                        9
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 10 of 42




           B. Lay Testimony

              1.   Plaintiff’s Testimony

      During the administrative hearing taking place on August 28, 2018, Plaintiff

testified that he had been an “average” student and had an IEP 10 program for

language arts and math so that he could get extra help, since there were thirty or

forty kids in his classroom. [R55-56]. He stated that in the tenth grade, his mother

took him out of public school to attend a program in Warm Springs, Georgia, where

he could receive more individualized attention. [R56, 65-66]. He reported that

before he left for Warm Springs, he was struggling in math but was passing

language arts. [R55-56]. He testified that the direct help he received as part of the

program at Warm Springs helped him improve his math skills and his living skills.

[R57].




https://www.psychiatry.org/File%20Library/Psychiatrists/Practice/DSM/APA_D
SM-5-Social-Communication-Disorder.pdf (last visited 3/23/2021). Symptoms
include difficulty acquiring and using spoken and written language and problems
with inappropriate responses in conversation. Id. “The disorder limits effective
communication, social relationships, academic achievement, or occupational
performance.” Id.
      10
             An Individualized Educational Plan (“IEP”) is a plan developed to
ensure that a disabled child receives specialized instruction and related services.
Documentation of measurable growth is required. DO-IT, What is the Difference
between an IEP and a 504 Plan?, https://www.washington.edu/doit/what-
difference-between-iep-and-504-plan (last visited 3/23/2021).
                                       10
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 11 of 42




      Plaintiff also indicated that the school gave the students jobs. [R57]. He

was assigned to work with an auto mechanic at a repair shop, doing things like

changing tires, helping with oil changes, and raising cars up on racks. [R68]. He

initially worked from 1:00 p.m. to 4:00 p.m., and his shift was later changed to

8:00 a.m. to 2:00 p.m. [R68]. He never received feedback on his work but did

receive a certificate of completion. [R68-69, 73]. He testified that he received help

in maintaining his work and that when the program had him work on his own, he

“did pretty much way better than [he] probably would have in high school.” [R57].

      After being discharged from the Warm Springs program, Plaintiff

independently got a job at Value Village, a thrift store. [R58]. He denied having

any difficulties with co-workers but stated he had difficulty with one supervisor:

he said that people would tell him, “you just got to understand where she’s from,”

but he “didn’t understand that one.” [R59]. He also had trouble synthesizing

instructions when they came from multiple people. [R59]. He stated that at times

the work was “pretty easy” but that sometimes he had a lot going on and would

need somebody to come over to help, and he generally had difficulty keeping up

with the tasks involved. [R58-60]. After about a month and a half, he was fired.

[R58, 74]. According to Plaintiff, his inability to maintain the production pace and

meet his quota “was pretty much the only reason.” [R62-63, 73-74].

                                       11
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 12 of 42




      Under questioning by the ALJ, Plaintiff stated that his illnesses, injuries, or

conditions do not give him “too much of a problem” and that he does not have

problems getting along with people he knows. [R70-71]. He testified that while

he generally stays to himself, he has a small group of friends, and he does not have

any problems interacting with them or his family. [R60-61]. Plaintiff also reported

that he was able to use his phone, passed his driver’s test, and was working toward

a GED. [R61, 66, 71-72].

             2.     Plaintiff’s Mother’s Testimony

      During the supplemental hearing taking place before the ALJ, Plaintiff’s

mother testified that Plaintiff had difficulty interpreting social cues correctly.

[R86]. She stated, “He will perceive from his own perspective, but it’s usually not

the way other people perceive, so his response is to not engage.” [R86]. She also

indicated that Plaintiff would “minimize the fact of whatever it is that’s being asked

as if he didn’t get enough information or he wasn’t sure what was being asked of

him[, . . .] and then w[ould] isolate himself” and would “walk away while you’re

talking.” [R86].

      Plaintiff’s mother also reported that Plaintiff has difficulty initiating social

interactions and responding appropriately in situations. [R86]. As an example, she




                                        12
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 13 of 42




noted that when Plaintiff found his father dead unexpectedly, he “had no response

at all.” [R86].

      She additionally related that Plaintiff’s “ability to interpret an emergency

situation is very unlikely to be appropriate,” an example of which was the previous

night, when she had thrown her back out, was crying, and needed his help to get

out of bed. [R86]. As soon as this was accomplished, he left her, went to get

something to eat, and went upstairs, and he never came back to check on her or told

his brother about it. [R86-87]. She explained, “He is not being careless or

incompassionate, he just does not perceive the emergency of what I was going

through.” [R87]. Another example was when Plaintiff had a friend over to visit

and the friend started to beat up his brother, Plaintiff did not perceive a problem

despite being very close with his brother. [R87]. Plaintiff’s mother stated that

afterward, she disciplined Plaintiff, but he could not connect the discipline to the

incident. [R87]. She stated that Plaintiff simply expresses no emotion. [R87].

      Plaintiff’s mother testified that Plaintiff does not understand his social role,

so he completely withdraws. [R88]. He does not take social cues and cannot

perceive dangers. [R88]. She stated that he has friends that he has had for years

but that he does not initiate relationships or conversations: “He will reply with a



                                       13
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 14 of 42




hello, but he will quickly disassociate and remove himself from any situation that

involves someone.” [R89].

      Plaintiff’s mother testified that the purpose of sending Plaintiff to

Warm Springs was to teach him independent living skills, help him to understand

his diagnosis and how to live with it, and give him vocational exposure and training.

[R89-90]. She indicated that after Plaintiff completed the Warm Springs program,

Georgia Vocational was supposed to follow up and assign Plaintiff a job coach, but

that never happened. [R90]. She said that she believed he needs support because

he needs special accommodation, frequent reminders, prompts, and extended time,

but he cannot communicate his diagnosis. [R90-91]. She stated that without

support, he will not be able to perceive what people are asking of him, since he

does not ask questions and instead isolates himself and minimizes his diagnosis.

[R91]. She noted that Plaintiff had gotten the job at Value Village on his own

initiative after his brother said that he needed to go to work but that Plaintiff did

not tell them about his disability and was fired for not being productive, meeting

goals, or knowing how to complete assignments successfully. [R89].

        C. Administrative Records

      In a third-party function report dated February 7, 2017, Plaintiff’s mother

stated that Plaintiff was living at the Roosevelt Warm Springs Vocational

                                       14
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 15 of 42




Rehabilitation dorm and that he lived with her one weekend per month while he

was in school. [R267]. She reported that he made simple meals for himself,

cleaned his room and bathroom, did his own laundry, and mowed the lawn but that

he would often rush through tasks, frequently failed to complete tasks, and required

direction with all other household chores or special tasks. [R269]. She indicated

that Plaintiff had just gotten a learner’s permit and was scheduled to begin driving

lessons in a few weeks. [R270]. She stated that he enjoyed playing sports like

basketball and bowling and went to the mall, to movies, to the community center,

and to a neighbor’s house to play computer games. [R271].

      She acknowledged that Plaintiff is easy to get along with and respectful but

stated that he “does not easily make his needs known or communicate his concerns.”

[R272]. She noted that Plaintiff “often mimics others and tries to please them” but

that “[h]e avoids confrontation and eye contact” and avoids authority figures.

[R272-73]. She indicated that he would attempt most tasks successfully but

struggled with fine motor skills and detailed, multi-step instructions. [R272]. She

stated that he would internalize stress with few outward signs and might just simply

walk away without explaining his frustration or refuse to engage. [R273]. She

reported that Plaintiff was “pretty flexible and adapts well to changes” but that it



                                       15
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 16 of 42




was difficult to determine when Plaintiff had difficulties because he “may appear

shy, withdrawn, or odd” and lacks “obvious behavior issues.” [R273-74].

      In a function report dated February 21, 2017, Plaintiff stated, “My ability to

work is fine and [I] don’t have any illness, injuries, [etc.].” [R285]. He reported

that he helped take care of pets, had no problems with personal care, and could

prepare complete meals, take out the trash, clean his room, clean bathrooms, leave

the house daily, and shop. [R286-88]. He indicated that he played basketball and

hung out with his friends often. [R289]. He reported that he could follow written

and spoken instructions, pay attention for long periods of time, and handle stress,

and that he got along with authority figures. [R290-91].

      In a disability report dated April 17, 2017, Plaintiff’s mother requested

reconsideration of the denial of benefits. [R297]. She stated that Plaintiff struggled

with multiple-step instructions; that based on his education, any employment he

might find would be at minimum salary; and that his academic restrictions “will

continue to be his greatest challenge.” [R297]. She stated that should Plaintiff

have children “it would be near impossible for him to support them due to his salary

range limitations” and argued that he should not be denied benefits because his

deceased father worked hard to provide for him and she could not afford to provide

sufficient support on her own. [R297].

                                        16
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 17 of 42




        D. Medical and School Records

      Plaintiff underwent a psychological evaluation in November 2007 and

January 2008, when he was eight years old and in the third grade. [R358]. It was

noted that Plaintiff had been born “drug exposed,” removed from his biological

parents, and adopted out; was currently failing all subjects; had comprehension

problems and poor social skills; and needed supportive services. [R358-59]. He

scored below average on intelligence testing and was assessed to be within the

“above average” range of autism probability. [R362, 365]. It was also noted that

Plaintiff struggled relating to others, did not understand social cues most people

take for granted, and was often “bewildered” by rules of social engagement.

[R366]. Plaintiff was diagnosed with autistic disorder, anxiety disorder, and

reported cocaine exposure in utero. [R368].

      On February 11, 2015, when Plaintiff was sixteen years old, a meeting was

held to assess the IEP that had been developed for him at Newton High School.

[R872-80].    It was noted that Plaintiff’s last psychology report was from

March 2012 and that it stated he would be given support for autism and specific

learning disorder. [R874]. At the time of the IEP assessment, Plaintiff was

repeating the ninth grade, had failed all three end-of-course tests he took, and “did

not master any of his goals or objectives for math, reading, [or] writing.” [R874].

                                       17
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 18 of 42




      On March 30, 2015, Gary Santavicca, Ph. D., performed a psychological

evaluation, including evaluation of Plaintiff’s cognitive, academic, behavioral, and

emotional functioning.    [R882-94].    Plaintiff’s mother described Plaintiff as

disciplined, respectful, and kind and was concerned that Plaintiff lacked motivation

toward tasks. [R883]. Notes indicate that Plaintiff’s teachers also found Plaintiff

to be “always respectful and polite,” that he generally formed relationships with

peers, and that he got along with others “at an average rate.” [R883-84]. It was

also noted that one of Plaintiff’s teachers opined that Plaintiff’s low academic

functioning was due primarily to his lack of motivation, not any mental

impairments or deficits. [R884].

      As part of his evaluation, Dr. Santavicca administered the Wechsler

Intelligence Scale for Children (“WISC-IV”). [R885]. Plaintiff’s scores included

a verbal-comprehension score of 75, a working-memory score of 65, and a

full-scale IQ score of 61. [R885]. Dr. Santavicca deemed the results to be valid

and opined that if tested again, there was a ninety-five percent chance that

Plaintiff’s full-scale IQ score would fall between 57 and 67.               [R891].

Dr. Santavicca also observed that although Plaintiff related well to him during the

examination, “spontaneous engagement in reciprocal conversation with the

examiner was limited to 4 occurrences during a 3-hour testing session”; “eye

                                       18
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 19 of 42




contact was poorly used to initiate, sustain, and modulate interactions with the

examiner”; and Plaintiff “often appeared timid and looked down as opposed to

looking at the examiner.” [R884].

      Dr. Santavicca diagnosed “autism spectrum disorder (social pragmatic

communication disorder)” and mild mental retardation. [R893]. With regard to

social pragmatic communication disorder, Dr. Santavicca explained that the

“deficits result in functional limitations in effective communication, social

participation, social relationships, academic achievement, or occupational

performance, individually or in combination” and that “[t]he onset of symptoms is

in the early developmental period (but deficits may not fully become manifest until

social communication demands exceed limited capacities).” [R892]. It was

recommended that Plaintiff be involved in extracurricular and social-group

functions whenever possible to ensure that he continued to develop and practice his

social skills. [R893].

      On March 16, 2016, Plaintiff underwent a comprehensive vocational

evaluation. [R895-901]. Plaintiff reported that he was easily distracted and that he

had dropped out of high school in the tenth grade because there were “too many

people” in the classroom and the school did not accommodate him. [R895]. He

presented as polite, cooperative, reserved, and fidgety, and he appeared to put his

                                       19
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 20 of 42




best efforts into the testing. [R900]. Myers-Briggs personality profiling indicated

that he was introverted, sensing, feeling, and perceiving. 11 [R900]. He was

assessed as being capable of entry-level work, with the ability to progress to

semi-skilled work with a vocational-training program or on-the-job training.

[R900].

      In August 2016, Plaintiff enrolled in the Roosevelt Warm Springs Vocational

Rehabilitation Agency program.      [R907].   It was noted based on Plaintiff’s

vocational evaluation that he “responds best to simple one step instructions, very

clear structure, and routine,” that he “may benefit from pictorial story boards to

keep track of his scheduled classes,” that instructions should be given “in simple,

concrete terms and broken down even more if he is not showing understanding,”

that it was advisable to have Plaintiff “state back what he understands the

expectations of an assignment to be,” that he would “learn best through hands on

demonstration and opportunities to engage in supervised practice of skills being

taught,” that he would benefit from being given short breaks and changing tasks



      11
            The Myers-Briggs test purports to evoke a personality profile by using
a person’s preferences in the way they use their perception and judgment across
four dichotomies: extraversion/introversion, sensing/intuition, thinking/feeling,
and judging/perceiving. The Myers & Briggs Foundation, MBTI Basics,
https://www.myersbriggs.org/my-mbti-personality-type/mbti-basics/ (last visited
3/23/2021).
                                     20
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 21 of 42




frequently, that a visual checklist would help him complete tasks and remain

organized, and that he should be given “random praise for achieving a target

behavior.” [R908]. He was enrolled in classes to help him become “more socially

and emotionally grounded” and to “address functional limitations in reading social

cues, conversational turn taking, and expressive/receptive language deficits

associated with Social Pragmatic Disorder.” [R910].

      On February 3, 2017, Plaintiff’s Certified Rehabilitation Counselor, Amanda

Bruckner, noted following a routine progress meeting that Plaintiff admitted to

“difficulty reading and understanding directions and needing support for this on the

job.” [R1124]. Plaintiff’s mother and his team noted that he was “more at ease

when interacting with others” and that he had “ ‘come out of his shell.’ ” [R1124].

      On March 24, 2017, state agency psychological consultant Dr. Lindi

Meadows, Ph.D., reviewed Plaintiff’s record in connection with his initial

application for benefits. [R101-11]. She opined that as a result of Plaintiff’s mental

impairments, he had moderate limitations in the areas of understanding,

remembering, and applying information; interacting with others; maintaining

adequate concentration, persistence, and pace; and adapting and managing himself.

[R105]. More specifically, Dr. Meadows opined that Plaintiff was moderately

limited in interacting appropriately with the general public, accepting instructions,

                                        21
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 22 of 42




and responding appropriately to criticism from supervisors, and getting along with

coworkers or peers without distracting them or exhibiting behavioral extremes.

[R109]. Dr. Meadows concluded that Plaintiff might be resistant to receiving

constructive criticism from those in authority and should have a nonconfrontational

supervisor; that although he would be able to interact with coworkers and

supervisors on a simple superficial level, he would experience difficulty with

interaction on a sustained and in-depth basis; that while he socialized some, he

might become anxious, withdrawn, or moody around others and would function

better in an environment with minimal social contact with intermittent supervision.

[R109].   She additionally opined that incidental contact with the public and

co-workers would be fine but that Plaintiff would work best in a relatively isolated

workstation for most of the workday and workweek. [R109].

      Ms. Bruckner’s notes indicate that on March 29, 2017, Plaintiff had been

absent from work due to a pain in his leg and that he had failed to understand that

he was expected to report to work unless he received permission from staff to be

absent. [R1125].

      At another evaluation in April 2017, Ms. Bruckner noted that Plaintiff was

“displaying more disciplinary worthy behaviors.” [R1126]. This was attributed to

a desire to return home. [R1126]. Later that month, Ms. Bruckner noted that

                                       22
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 23 of 42




Plaintiff’s mother theorized that Plaintiff was having difficulty adjusting to the

adoption of another child and to “not being the baby of the family.” [R1127]. She

reported that Plaintiff was “ ‘acting out’ his emotional insecurity about the changes

by sleeping in the new nursery instead of sleeping in his own room.” [R1127].

      On May 19, 2017, state agency reviewer Shelby Gennett, Ph. D., reviewed

the record. [R113-21]. Dr. Gennett endorsed Dr. Meadows’s findings without

qualification. [R121].

      On June 1, 2017, Plaintiff was again examined by Dr. Santavicca for

reevaluation of his social pragmatic disorder and assessment of disability. [R1048].

It was noted that although Plaintiff had been unsuccessful at completing his GED,

he was able to earn a driver’s license and was attending the vocational rehabilitation

program at Warm Springs, where he had “blossomed” and was learning basic

auto-mechanic skills. [R1049]. Dr. Santavicca noted that Plaintiff presented as

nervous, though responsive, agreeable, and easy to communicate with. [R1049].

He was not often distracted and was “responsive to redirection.” [R1049]. He

made slightly vigilant but appropriate eye contact, with good social interchange.

[R1049]. His responses were simple and short but friendly and easy to understand.

[R1049]. On the Gilliam Autism Rating Scale, Third Edition (GARS-3) test,

Plaintiff scored in the “very likely” range of autism, and his severity level was

                                        23
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 24 of 42




“Level 2 which falls in the range of needing substantial support.” [R1050, 1053].

Plaintiff was also diagnosed with mild intellectual disability.             [R1053].

Dr. Santavicca recommended that Plaintiff undergo individual therapy “to learn

coping skills to manage his behavior, increase adaptive functioning and enhance

social skills.” [R1053]. It was noted that due to Plaintiff’s intellectual disability,

he would require “extra help to complete academic requirements, and more time

for learning and tests, should he revisit education.” [R1053].

        E. Vocational-Expert Testimony

      During the administrative hearing, a vocational expert (“VE”) testified to the

working ability of a person of Plaintiff’s age, education, and experience, who

would be limited to simple and repetitive tasks that did not require the performance

of production-pace work. [R75-76]. Given these limitations, the VE testified that

someone with those characteristics could perform the duties of a grocery bagger,

dining room attendant, or marker. [R76].

V.    ALJ’S FINDINGS

      The ALJ made the following findings of fact and conclusions of law:

      1.     Born [in 1998], the claimant had not attained age 22 as of
             December 12, 2016, the alleged onset date (20 CFR 404.102,
             416.120(c)(4) and 404.350(a)(5)).




                                        24
Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 25 of 42




   2.    The claimant has not engaged in substantial gainful activity
         since December 12, 2016, the alleged onset date
         (20 CFR 404.1571 et seq., and 416.971 et seq.).

         ...

   3.    The claimant has the following severe impairments:
         neurocognitive/developmental disorder, mild intellectual
         disability, and autism spectrum disorder (i.e. social pragmatic
         communication disorder) (20 CFR 404.1520(c) and 416.920(c)).

         ...

   4.    The claimant does not have an impairment or combination of
         impairments that meets or medically equals the severity of one
         of the listed impairments in 20 CFR Part 404, Subpart P,
         Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
         416.920(d), 416.925 and 416.926).

         ...

   5.    After consideration of the entire record, the undersigned finds
         that the claimant has the residual functional capacity to perform
         a full range of work at all exertional levels but with the
         following nonexertional limitations: the claimant is able to
         perform simple, repetitive tasks provided he is not required to
         perform production-pace work.

         ...

   6.    The claimant has no past relevant work (20 CFR 404.1565
         and 416.965).

   7.    The claimant was born on December 12, 1998, and was 18 years
         old, which is defined as a younger individual age 18-49, on the
         alleged disability onset date (20 CFR 404.1563 and 416.963).

   8.    The claimant has a limited education and is able to
         communicate in English (20 CFR 404.1564 and 416.964).


                                   25
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 26 of 42




      9.    Transferability of job skills is not an issue because the claimant
            does not have past relevant work (20 CFR 404.1568 and
            416.968).

      10.   Considering the claimant’s age, education, work experience,
            and residual functional capacity, there are jobs that exist in
            significant numbers in the national economy that the claimant
            can perform (20 CFR 404.1569, 404.1569a, 416.969, and
            416.969a).

            ...

      11.   The claimant has not been under a disability, as defined in the
            Social Security Act, from December 12, 2016, through the date
            of this decision (20 CFR 404.350(a)(5), 404.1520(g) and
            416.920(g)).

[R13-28].

      The ALJ explained that she assigned “limited weight” to Plaintiff’s mother’s

testimony and statements because she found that they were “not entirely consistent

throughout the record” and because they “suggest that [Plaintiff] is fundamentally

more limited than the objective medical evidence supports,” [R20, 25-26]; that she

assigned “some weight” to the recommendations resulting from the November

2007 psychological evaluation, which included notes that Plaintiff required

social-skills training, an IEP, support groups for autism and psychotherapy, and

attention to his sensory overload, but discounted them because they predated the

onset date by nine years and appeared to largely rely on statements made by

Plaintiff’s mother, [R20]; that although they were issued outside the relevant time

                                      26
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 27 of 42




period, she assigned “some weight” to the suggestions from the January 2008

evaluation that Plaintiff might work best with interventions, small groups, and extra

time and practice skills for math and reading, [R21]; that she assigned only “some

weight” to Dr. Santavicca’s opinions because they relied heavily on input from

Plaintiff’s mother, because Dr. Santavicca indicated that Plaintiff had “done well”

in his vocational program, because Plaintiff denied emotional disturbance and

difficulty interacting with others, and because Plaintiff was able to establish rapport

and interact appropriately with unfamiliar examiners, [R25]; and that she assigned

“some weight” to the opinions of the state agency reviewing physicians because

they were in a unique position to evaluate Plaintiff due to their access to his entire

medical record and their degree of understanding of the disability programs and

evidentiary requirements, and their opinions were consistent with and supported by

the objective findings set forth in the clinical record and were consistent with the

longitudinal evidence of record, [R26]. The ALJ additionally acknowledged that

counseling records from 2008 through 2010 “may demonstrate a pattern of social

deficits and mental health symptoms that might require some accommodations to

successfully perform work and school activities, depending on the complexity of

the tasks which the claimant is addressing.” [R21-22]. The ALJ explained,

however, that while the evidence indicated that Plaintiff could not perform complex

                                        27
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 28 of 42




tasks and had difficulty maintaining pace, it also showed that Plaintiff had no more

than mild limitations in social functioning: the evidence showed that Plaintiff had

no difficulty interacting with peers or with unfamiliar examiners, including the

ALJ; he was described as respectful and cooperative; he “did well” in the

vocational rehabilitation program and had worked in an unstructured environment;

he did not report having any problems with constructive criticism; Plaintiff himself

stated that he had no illness or injury that would preclude work activity; and the

personality traits of shyness and introversion did not warrant a finding that Plaintiff

had any social functional limitations. [R25-26]. The ALJ also noted that she found

the determination that Plaintiff “may” be resistant to receiving constructive

criticism to be vague. [R26]. Finally, the ALJ explained that she relied on the VE

testimony in finding that Plaintiff was capable of working in representative

occupations such as grocery bagger, dining room attendant, and marker. [R27].

VI.   CLAIMS OF ERROR

      Plaintiff alleges that the ALJ erred by failing to include in the RFC

limitations resulting from Plaintiff’s autism and social pragmatic communications

disorder, including limitations in his ability to interact effectively with others,

understand social cues, respond appropriately in a social environment, ask

questions to seek clarification, and independently communicate his needs to others.

                                        28
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 29 of 42




[Doc. 15 at 3-4, 6-23]. In support, he first points to record evidence that supports

his claims of social limitation. [Id. at 3-4, 6-12]. Second, he points out that the

ALJ considered Plaintiff’s mother’s testimony that Plaintiff was introverted and

did not understand social cues but argues that the ALJ failed to consider her

testimony that Plaintiff did not easily make his needs known or communicate his

concerns, often mimicked others and tried to please them, avoided confrontation

and eye contact, avoided authority figures, and lacked obvious behavioral cues, an

example of which was his tendency to withdraw or refuse to engage rather than

show outward signs of frustration. [Id. at 12-14 (citing [R14-15, 272, 274])]. Third,

he contends that it was improper for the ALJ to assign only “some weight” to the

state agency consultants’ opinions that Plaintiff has moderate social limitations

because the state agency consultants are specialists in the field, they were the only

medical professionals to offer a function-by-function opinion of Plaintiff’s

work-related limitations in connection with his claim, discounting the opinions was

contrary to the ALJ’s finding that the opinions were consistent with the longitudinal

evidence of record, the opinions were in fact consistent with the treatment records

and third-party observations appearing the record, and in rejecting the opinions, the

ALJ impermissibly substituted her own lay opinion for that of the experts.

[Doc. 15 at 14-16 & n.5 (citing [R26])]. Fourth, Plaintiff argues that the ALJ’s

                                       29
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 30 of 42




focus on Plaintiff’s respectful and cooperative demeanor, his interactions with his

friends, and his demeanor in one-on-one interactions with interviewers is misplaced

because there is no allegation that his condition causes him to be disrespectful or

intentionally uncooperative but rather that the condition limits Plaintiff’s ability to

seek clarification or assistance when needed, or otherwise communicate effectively

for purposes of understanding his work responsibilities and completing them.

[Id. at 13, 16-17 (citing [R15, 17])]. Finally, Plaintiff argues that the ALJ erred by

ignoring that the only success Plaintiff had in attempts to work was in a supported

work environment. [Id. at 17-23].

VII. ANALYSIS

      After careful consideration of the arguments, ALJ’s decision, and the

evidence of record, the Court finds no reversible error.

        A. Social Limitations

      To Plaintiff’s first point, there certainly is record evidence that would have

supported inclusion of social limitations in the RFC. However, the standard for the

Court is not whether the evidence in the record could support Plaintiff’s

interpretation of the facts or even the Court’s interpretation, but instead, whether,

following application of the proper legal standards, substantial evidence supports

the Commissioner’s findings. See supra Part III. Thus, the fact that the record

                                        30
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 31 of 42




contains evidence supportive of a finding that Plaintiff had social deficits

associated with his conditions does not in and of itself supply grounds for reversal.

      This is true even through the evidence includes a showing that social

pragmatic communication disorder—one of Plaintiff’s severe impairments—is, by

definition, a communication disorder. [Doc. 15 at 3-4 (citing Am. Psych. Ass’n,

Soc. (Pragmatic) Comm’n Disorder, see supra note 9)]. The mere diagnosis of a

condition does not establish that Plaintiff experienced all of the potential symptoms

of the condition, nor does it say anything about the severity of the condition. See

Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005) (explaining that the

“mere existence” of an impairment does not reveal the extent to which it limits the

ability to work); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (“The mere

diagnosis [of a condition], of course, says nothing about the severity of the

condition.”); McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (“[T]he

‘severity’ of a medically ascertained disability must be measured in terms of its

effect upon ability to work, and not simply in terms of deviation from purely

medical standards of bodily perfection or normality.”). Additionally, although the

ALJ found at step two of the disability analysis that Plaintiff’s social pragmatic

communication disorder is “severe,” this does not necessarily mean that the ALJ

found that the condition had any more than a de minimis effect on Plaintiff’s ability

                                       31
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 32 of 42




to work. See Stratton v. Bowen, 827 F.2d 1447, 1453 (11th Cir. 1987) (holding that

the application of a “severity” threshold at step two that is greater than de minimis

is “overly stringent”); McDaniel v. v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986)

(explaining that “[s]tep two is a threshold inquiry . . . [that] allows only claims

based on the most trivial impairments to be rejected”). Thus, the fact that Plaintiff

has a social pragmatic communication disorder diagnosis and the ALJ found the

condition to be “severe” for the purposes of the step-two analysis does not

necessarily mean that the condition affects Plaintiff’s ability to work.

      The Court is also unpersuaded by Plaintiff’s argument that the ALJ failed to

fully consider Plaintiff’s mother’s testimony regarding Plaintiff’s social limitations.

[See Doc. 15 at 13-14]. It appears to be true that the ALJ did not specifically note

Plaintiff’s mother’s testimony that he avoided eye contact and avoided authority

figures. [See generally R10-28]. Be that as it may, there is no rigid requirement

that the Commissioner specifically refer to every piece of evidence in the decision,

so long as the decision is not a broad rejection which is not enough to enable the

court to conclude that the Commissioner considered the claimant’s medical

condition as a whole.         Moncrief v. Astrue, 300 Fed. Appx. 879, 881

(11th Cir. Dec. 1, 2008) (citing Dyer, 395 F.3d at 1211) (affirming ALJ’s decision

despite plaintiff’s contention that the ALJ had ignored evidence favorable to her);

                                        32
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 33 of 42




see also McLain v. Comm’r, Soc. Sec. Admin., 676 Fed. Appx. 935, 937 (11th Cir.

Jan. 20, 2017) (citing Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782

(11th Cir. 2014) (same)). As Plaintiff recognizes, however, the ALJ did consider

Plaintiff’s mother’s testimony that Plaintiff was introverted and did not understand

social cues. [Doc. 15 at 13 (citing [R15])]; [see also [R19]]. And contrary to

Plaintiff’s argument, [see Doc. 15 at 13], examination of the ALJ’s decision reveals

that the ALJ also considered Plaintiff’s mother’s allegations that Plaintiff needed a

“supportive employment coach”; did not engage; would walk away from a situation

when he did not understand what was being asked of him; did not respond to

emergencies in an urgent fashion; did not show emotion; did not perceive problems

or likely dangers; sometimes removed himself from situations with others;

minimized and avoided disclosing his diagnosis; did not ask necessary questions;

would isolate himself; tended to be a “loner”; was easily influenced; made poor

decisions; had difficulty making decisions; and mimicked his brother’s actions,

sentiments, and aspirations. [R15, 19-22]. The ALJ also noted that Plaintiff had

difficulty establishing a rapport with the evaluator who assessed him at age eight,

[R20]; that it was recommended when Plaintiff was in elementary school that he

might work best in small groups, [R21]; that Plaintiff sought counseling from

approximately 2008 to 2010 to address social deficits, which might demonstrate a

                                       33
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 34 of 42




pattern of social deficits, [R21-22]; that Plaintiff testified that he would

occasionally become uncomfortable and leave a situation involving more than six

or seven people, [R15], that he had experienced difficulty with a supervisor,

[R18-19], and that he felt like an outcast, [R19]; that Dr. Santavicca observed

during one evaluation that Plaintiff was shy, quiet, and emotionally withdrawn,

displayed poor eye contact, and minimally engaged in spontaneous reciprocal

conversation, [R22]; that Plaintiff’s mother completed a Social Responsiveness

Scale indicating that Plaintiff had significant social skills deficits, [R23]; that a

DSM-V severity evaluation suggested that Plaintiff’s suspected autism level

indicated a need for “substantial support,” [R24]; that at the second evaluation,

Dr. Santavicca recommended individual therapy to learn coping skills and improve

social skills, [R24]; and that the state agency reviewing physicians opined that

Plaintiff had moderate limitations in social functioning, [R26]. Thus, while it

appears to be true that the ALJ did not specifically note Plaintiff’s mother’s

testimony that Plaintiff avoided eye contact and avoided authority figures, the

above references are sufficient indication that the ALJ considered Plaintiff’s

mother’s testimony and Plaintiff’s condition as a whole.12 Additionally, the ALJ


      12
              The Court also notes that even if it did remand the case, it is unlikely
that Plaintiff’s mother’s reports that Plaintiff avoided eye contact and authority
                                        34
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 35 of 42




explained that she discounted Plaintiff’s mother’s statements in part because they

were not entirely consistent throughout the record, [R20], highlighting in particular

a letter in which Plaintiff’s mother lamented that due to his academic restrictions,

lack of a high-school diploma, and difficulty with pace and multi-stepped

instructions, he would be unable to work at a job that would supply sufficient salary

for him to support a family, [R18]. The ALJ accommodated these concerns by

limiting the RFC to simple, repetitive tasks that would not need to be performed at

a production pace. [R17]. The Court therefore finds no reversible error in the

ALJ’s consideration of Plaintiff’s mother’s testimony.

      The undersigned also finds no reversible error in the ALJ’s consideration of

the reviewing opinions. [See Doc. 15 at 14-16 & n.5 (citing [R26])]. The opinion

of a non-examining reviewing physician is not entitled to deference. See Walker v.

Comm’r Soc. Sec. Admin., 835 Fed. Appx. 538, 543 (11th Cir. Dec. 1, 2020)

(explaining that the opinion of a non-treating physician is not entitled to deference);

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (same). Instead, an ALJ

must consider factors bolstering or cutting against the opinion, including whether



figures would cause the ALJ to amend the RFC, given Plaintiff’s report that he got
along with authority figures, [R291], and Dr. Santavicca’s observation that
following the Warm Springs program, Plaintiff made appropriate eye contact,
[R1049].
                                        35
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 36 of 42




the source presents relevant evidence to support an opinion and how consistent the

medical opinion is with the record as a whole.          20 C.F.R. §§ 404.1527(d),

416.927(d). An ALJ “may reject any medical opinion if the evidence supports a

contrary finding.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987).

      It first bears remark that Plaintiff’s representations pertaining to the

reviewing physicians’ findings are somewhat inaccurate. While the ALJ did state

that she assigned some weight to the opinions because she found them consistent

with the objective findings and longitudinal evidence of record, she immediately

went on to caveat that finding with an explanation that “the evidence in its entirety”

did not support the reviewers’ conclusion that Plaintiff had moderate limitations in

social functioning.   [R26].    Thus, the ALJ did not neglect to reconcile her

social-limitations finding with her finding that the reviewing opinions were

otherwise consistent with the objective findings and the longitudinal evidence of

record. It is also notable that the reviewers found that Plaintiff was not as limited

as his mother asserted, as they opined that Plaintiff was not significantly limited in

his ability to ask simple questions, request assistance, or maintain socially

appropriate behavior. [R108-09]. The Court also finds it significant that the

reviewing opinions were equivocal regarding the social limitations necessary for

Plaintiff to sustain work:     the reviewing physicians opined not that Plaintiff

                                        36
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 37 of 42




required minimal contact with others but instead that Plaintiff “may” be resistant

to receiving criticism from supervisors, “would function better” in an environment

with minimal social contact with intermittent supervision, and “would work best”

in a relatively isolated work station for most of the workday and workweek. [R109].

“Where a . . . physician expresses uncertainty as to his own medical findings, the

ALJ has no obligation to defer to his opinion.” Mason v. Comm’r of Soc. Sec.,

430 Fed. Appx. 830, 832 (11th Cir. June 16, 2011) (per curiam) (citing Edwards v.

Sullivan, 937 F.2d 580, 584 (11th Cir. 1991)); see also Putman v. Soc. Sec. Admin.,

Comm’r, 705 Fed. Appx. 929 933, n.1 (11th Cir. Sept. 18, 2017) (finding that the

ALJ did not err in assigning less than great weight to an opinion that “was

‘equivocal at best’ ”).    Additionally, the ALJ recognized that the reviewing

physicians were experts in their fields with access to the longitudinal record, but

she also cited multiple records in support of her decision to discount their opinions

relating to Plaintiff’s social limitations: not only the ALJ’s own finding that

Plaintiff was respectful and cooperative, other examiners’ findings that he was

respectful and cooperative, and records showing that he could get along with people

he already knew, but also teachers’ reports that Plaintiff had no difficulty forming

relationships with peers and got along with others at an average rate; notes from

the Warm Springs program indicating that Plaintiff regularly played basketball

                                       37
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 38 of 42




with friends he made there and otherwise maintained his well-being in the

residential-living situation; Dr. Santavicca’s finding that Plaintiff “blossomed” at

the Warm Springs program, had “good social interchange,” and made appropriate

eye contact; and Plaintiff’s own statements that he would rather be with others than

alone, that he did not have trouble interacting with others, that his difficulty with

pace kept him from succeeding in his work at Value Village, and that his ability to

work was fine. [R13-15, 21-22, 24-25].

      Plaintiff is also incorrect that the ALJ’s partial reliance on her own

observations of Plaintiff’s demeanor was improper “sit and squirm” jurisprudence,

which “occurs when an ALJ who is not a medical expert subjectively arrives at an

index of traits which he expects the claimant to manifest at the hearing and denies

the claim if the claimant does not exhibit them.” Wood v. Soc. Sec. Admin.,

Comm’r., 726 Fed. Appx. 742, 745 (11th Cir. Mar. 12, 2018) (punctuation omitted)

(citing Wilson v. Heckler, 734 F.2d 513, 517 (11th Cir. 1984)). Rather, the ALJ

noted that Plaintiff’s respectful and cooperative demeanor contradicted allegations

that Plaintiff was significantly limited in his ability to interact with strangers and

authority figures. [See R26]. Thus, the ALJ did not ignore medical evidence and

impose her own subjective standards but instead appropriately considered



                                        38
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 39 of 42




Plaintiff’s demeanor at the hearing as one of many factors that called the allegations

of social limitations into question.

      Nor was the ALJ required to credit the social limitations appearing in the

mental RFC forms completed by the reviewing physicians, as the opinion of a

reviewing physician is not entitled to great weight, and the lack of social limitations

is supported by the findings of Dr. Santavicca, who examined Plaintiff twice and

found at the second examination that Plaintiff had “blossomed” at the Warm

Springs program, had “good social interchange,” and made appropriate eye contact;

the ALJ’s finding that Plaintiff was respectful and cooperative; other examiners’

findings that he was respectful and cooperative; teachers’ reports that Plaintiff had

no difficulty forming relationships with peers and got along with others at an

average rate; notes from the Warm Springs program indicating that Plaintiff

regularly played basketball with friends he made there and otherwise maintained

his well-being in the residential-living situation; and Plaintiff’s own statements that

he would rather be with others than alone, that he did not have trouble interacting

with others, that his difficulty with pace kept him from succeeding in his work at

Value Village, and that his ability to work was fine. [R13-15, 21-22, 24-25]. The

Court therefore finds that the ALJ supplied substantial evidence for discounting the

reviewers’ social limitations and limiting Plaintiff to simple, repetitive tasks and

                                        39
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 40 of 42




no production-paced work. See Ybarra v. Comm’r of Soc. Sec., 658 Fed. Appx. 538,

543 (11th Cir. Sept. 29, 2016) (affirming the ALJ’s decision to discount a treating

physician’s opinion, since the ALJ weighed the credibility of the opinion in light

of other record evidence, including medical opinions); Miles v. Comm’r of Soc.

Sec., 652 Fed. Appx. 923, 927-28 (11th Cir. June 21, 2016) (affirming the ALJ’s

decision to discount the opinion of a consulting physician, as reasons given were

consistent with treating physician’s opinion); Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1160 (11th Cir. 2004) (affirming the ALJ’s decision to discount a

consulting psychologist’s opinion because it was not entitled to great weight and

other evidence supported the ALJ’s findings).

        B. Work Record

      The Court also is not persuaded that the ALJ erred by inferring that Plaintiff

could work at a full-time job or discounting allegations of limitation based on

Plaintiff’s success in the Warm Springs vocational program and his work at Value

Village. [Doc. 15 at 17-23]. Plaintiff has not pointed to any portion of the decision

where the ALJ inferred based on Plaintiff’s prior work that he was capable of

working a full-time job, and the Court finds none. Instead, the ALJ considered the

work as evidence informing the RFC analysis. [See generally R10-28]. “An ALJ

may properly consider work done during a period of alleged disability, even if the

                                       40
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 41 of 42




work is less than substantial gainful activity,” so long as that the ALJ also considers

the structure of the job and any difficulties the claimant had maintaining the work.

Sonya E. v. Saul, 446 F. Supp. 3d 1287, 1299-1300 (N.D. Ga. 2020) (Totenberg, J.)

(citing 20 C.F.R. § 404.1571).

      Plaintiff argues that it was improper for the ALJ to discount allegations of

limitation based on Plaintiff’s prior employment because Plaintiff was fired from

his job at Value Village after only six weeks and the ALJ failed to acknowledge

that the Warm Springs program—Plaintiff’s only successful attempt at work—was

part-time work undertaken in a supportive setting. [Doc. 15 at 19-23]. However,

the ALJ recognized that Warm Springs was a vocational rehabilitation program,

where Plaintiff received help, required extra time to learn new tasks and some

repetition of instructions, was involved in smaller group settings, had a supportive

coach to assist him, and learned living skills, [R14-15, 17-20, 23]; that when

Plaintiff was able to secure work in an unstructured environment, he did so only

for a short time before he was fired due to failure to complete his assignments,

[R15, 19, 23]; that a vocational evaluation suggested that Plaintiff needed very

simple information, [R23]; and that Plaintiff “has not received offers of sustainable

employment,” [R15]. It therefore appears, contrary to Plaintiff’s argument, that in



                                        41
  Case 1:19-cv-04694-AJB Document 29 Filed 03/23/21 Page 42 of 42




formulating the RFC, the ALJ considered the both the favorable and unfavorable

aspects of Plaintiff’s prior attempts at employment.

        C. Summary

      For the reasons set forth above, the Court concludes that Plaintiff has not

shown that the ALJ neglected to consider evidence favorable to his claim or failed

to point to substantial evidence to support her decision. Accordingly, given the

Court’s limited scope of review, the ALJ’s decision is hereby AFFIRMED.

VIII. CONCLUSION

      In conclusion, the Court AFFIRMS the final decision of the Commissioner.

      The Clerk is DIRECTED to enter final judgment in favor of the

Commissioner.

      IT IS SO ORDERED and DIRECTED, this 23rd day of March, 2021.




                                       42
